Citation Nr: 0801061	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  99-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
based on herbicide exposure.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 1997 and January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The May 1997 decision 
denied the veteran's claim for entitlement to service 
connection for PTSD and the January 2002 rating decision 
denied the veteran's claim for service connection for 
hepatitis C and his claim for service connection for diabetes 
mellitus claimed as related to herbicide exposure.  

The statement of the case (SOC) regarding the hepatitis C and 
diabetes mellitus claims is dated in May 2004.  While the 
substantive appeal was not received within 60 days of 
issuance of the SOC, the record indicates that the SOC was 
not delivered to the veteran in a timely manner, and that the 
veteran submitted his substantive appeal within 60 days of 
actually receiving a copy of the SOC.  Accordingly these 
claims are considered to be in appellate status before the 
Board.

In August 2007, the veteran testified before the undersigned.  
A transcript of that hearing has been associated with the 
claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
Pending appeal of that decision, the Court ordered a stay on 
the adjudication of cases before the Board and VA ROs that 
are potentially affected by Haas.  Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007).  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal (VSM) or service on a 
vessel off the shore of Vietnam.  In the present case, the 
veteran is asserting that his diabetes mellitus resulted from 
herbicide exposure.  He was awarded the VSM; however, his 
service personnel records show service in Thailand rather 
than Vietnam.  Thus, his claim is potentially affected by the 
Haas decision and is therefore subject to the Court's stay 
order.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any claims that have been 
stayed, including the veteran's claim for service connection 
for diabetes based on herbicide exposure will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's medical records are conflicting as to whether 
the veteran experiences PTSD.  The veteran has submitted 
information providing verification of a plane explosion that 
killed nine people while he was stationed at an Air Force 
base in Thailand.  The veteran claims that the stress from 
this event resulted in his developing PTSD.  The veteran 
should be provided a VA psychiatric examination to determine 
whether he currently experiences PTSD due to this stressor.  
See 38 C.F.R. § 3.159(c)(4) (2007).

The veteran has submitted a November 2005 statement from a 
private physician opining that the veteran has hepatitis C 
due to his military service.  However, it does not appear 
that this physician reviewed the veteran's claims files.  
Consequently a VA examination which includes a thorough 
review of the veteran's claims files and medical history is 
indicated.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for PTSD or hepatitis.  The RO should 
include in the claims file documentation 
of all attempts to obtain private medical 
records on behalf of the veteran.

2.  The veteran should be provided the 
appropriate VA examination to determine 
the nature and etiology of his hepatitis 
C disability.  The claims folders should 
be made available to and reviewed by the 
examiner.  The examiner should express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
such disability is related to the 
veteran's service.  Reasons and bases for 
all opinions expressed should be 
provided.  

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of all 
psychiatric disorders currently present.  
The claims folders should be made 
available to and reviewed by the 
examiner.  The examiner should determine 
if the veteran currently has PTSD.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the specific 
stressor(s), including whether the 
veteran has PTSD due to a plane crash 
that killed nine people at the Udron Air 
Force base in Thailand in April 1970.  
Reasons and bases for all opinions 
expressed should be provided

4.  If the any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
consider all the evidence submitted since 
the May 2004 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



